Title: From Thomas Jefferson to James Madison, 16 February 1823
From: Jefferson, Thomas
To: Madison, James


Dear Sir.
Monticello
Feb. 16 –23
You already know that the legislature has authorised the literary board to lend us another 60,000 D. it is necessary we should act on this immediately so far as to accept the loan, that we may engage our workmen before they enter into other undertakings for the season. but the badness of the roads, the uncertainty of the weather, and the personal inconvenience of a journey to the members of our board, render a speedy meeting desperate. Mr Cabell and Mr Loyall have by letters to me expressed their approbation of the loan & that they will confirm it regularly at our april meeting. If you think proper to do the same, Genl Cocke and myself will authorise the engagement of the workmen and they will be satisfied to begin their work immediately and to provide materials for the library. The sooner you can conveniently give me your answer, the sooner the operations may be commenced. Accept my affectionate esteem & respect.
						Th: Jefferson